Citation Nr: 0203656	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  01-08 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for acne vulgaris, 
currently rated 10 percent disabling.  

2.  Entitlement to a compensable rating for seborrheic 
dermatitis.  

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to service connection for a chronic 
gastrointestinal disorder.  

5.  Entitlement to service connection for a chronic disorder 
manifested by recurrent vaginal infections with bleeding.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from June 1992 to 
December 1998.  Her appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

The matters of entitlement to service connection for 
bilateral knee disability and a compensable rating for 
myofascial pain syndrome of the left shoulder are the 
subjects of a remand at the end of this decision.  


FINDINGS OF FACT

1.  The appellant's acne vulgaris is manifested by papules 
and pustules scattered over the face, neck, upper chest and 
upper back.  There is no showing of constant exudation or 
itching, extensive lesions or marked disfigurement.  

2.  The appellant's seborrheic dermatitis is shown to be 
manifested by exfoliation and itching involving an exposed 
surface.  

3.  A low back disorder is not shown to have been present in 
service or thereafter.  

4.  A chronic gastrointestinal disorder is not shown to have 
been present in service or thereafter.  

5.  A chronic vaginal disorder manifested by recurrent 
infections and bleeding is not shown to have been present in 
service or thereafter.  

CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
acne vulgaris are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp 2001); 38 C.F.R. Part 4, Diagnostic Code 7806 
(2001).  

2.  The criteria for a 10 percent rating for seborrheic 
dermatitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp 2001); 38 C.F.R. Part 4, Diagnostic Code 7806 (2001).  

3.  A low back disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

4.  A chronic gastrointestinal disorder was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  

5.  A chronic vaginal disorder manifested by recurrent 
infections with bleeding was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that her service-connected acne 
vulgaris and seborrheic dermatitis are both more severely 
disabling than currently evaluated, thereby warranting higher 
ratings for each disability.  She also contends that she has 
a low back disorder, a gastrointestinal disorder, and a 
vaginal disorder manifested by recurrent infections with 
bleeding and that each is related to her period of active 
military service.  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, such as the one 
in the present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the appellant has been 
notified in the September 2000 rating decision and the 
October 2001 Statement of the Case (SOC) of the evidence 
necessary to substantiate her claims of entitlement to 
increased ratings for acne vulgaris and seborrheic dermatitis 
and entitlement to service connection for a low back 
disorder, a gastrointestinal disorder, and a disorder 
manifested by recurrent vaginal infections with bleeding, and 
of the applicable laws and regulations.  In July 2001, the RO 
sent the appellant notification about the VCAA, which 
informed her of what evidence was necessary in order for VA 
to grant her claims.  Additionally, in October 2001, the 
appellant was sent a letter informing her of her rights in 
the VA claims process.  The Board concludes that the 
discussions in the rating decision, the SOC, and the July 
2001 VCAA letter adequately informed the appellant of the 
evidence needed to substantiate her claims and complied with 
VA's notification requirements.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record also shows that the RO has secured the appellant's 
service medical records.  Further, in keeping with the duty 
to assist, the appellant was provided VA examinations in 
April 2000 and May 2000.  The appellant specifically 
indicated in her October 2001 Substantive Appeal (VA Form 9) 
that she did not want to have a hearing before a member of 
the Board.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matters on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to her case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

I.  Acne Vulgaris

The appellant contends that the severity of her acne vulgaris 
warrants the next higher rating for the condition.  She 
argues that the post inflammatory hyperpigmentation and 
several atrophic pitting scars shown on her face, neck, upper 
chest and back are indicative of the past activity of the 
disorder.  

Service medical records show that the appellant was treated 
in September 1995 for a skin rash that included manifestation 
of papules and mild scabbing on the arms, for which the 
assessment was eczema versus dermatitis.  In February 1996, 
patchy areas of papules were noted on the arms, and the 
assessment was dermatitis versus heat reaction.  Later in 
February 1996, it was reported that the appellant had 
experienced polymorphous light eruption.  She was treated in 
June 1998, October 1998, and December 1998 for acne.  A 
December 1998 entry in the service medical records indicated 
that a rash on the appellant's scalp and face was identified 
as bacteria dermatitis.  

At an April 2000 VA skin examination, the appellant 
complained of facial acne that had progressed to the upper 
chest and upper back.  Multiple papules and postules were 
scattered over the face, neck, upper chest, and upper back.  
There were several areas of post inflammatory 
hyperpigmentation and several atrophic, pitting scars over 
the above area.  The assessment was moderately severe acne 
vulgaris.  

Service connection was granted for acne vulgaris by a 
September 2000 rating decision, which awarded a 10 percent 
rating for the condition under Diagnostic Code 7806 from 
January 12, 2000.  

When eczema is manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
rating is assigned.  If there is constant exudation or 
itching, extensive lesions, or marked disfigurement, a 30 
percent rating is assigned.  With exfoliation, exudation or 
itching involving an exposed surface or extensive area, 
eczema is assigned a 10 percent rating.  When eczema has 
slight, if any, exfoliation, exudation or itching, and 
involves a nonexposed surface or small area, a noncompensable 
rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

After reviewing the service medical records and the clinical 
findings from the April 2000 VA skin examination, the Board 
finds that the manifestations of the appellant's acne 
vulgaris, do not include constant exudation or itching, 
extensive lesions, or marked disfigurement.  There has never 
been a description of marked disfigurement, constant 
exudation or itching, or extensive lesions in the clinical 
records and such may not be inferred from the recent 
examiner's evaluation as to the appearance of the acne 
vulgaris.  Therefore, the Board finds that the criteria for a 
higher rating for the appellant's acne vulgaris are not met 
or approximated.  The appellant's descriptions as to extent 
of the acne vulgaris are not matched by the objective 
findings and the Board finds the description of the extent of 
the disability in the examination reports more probative than 
the veteran's claims regarding the severity of the 
disability.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a 10 percent rating for her acne 
vulgaris by the September 2000 rating decision, and her 
current appeal was based on that rating, the Board must 
consider staged ratings under Fenderson.  The Board finds no 
basis for finding that the service-connected acne vulgaris 
manifested the criteria for a higher rating at any time 
during the appellate period.  

II.  Seborrheic Dermatitis

The appellant asserts that her seborrheic dermatitis warrants 
a compensable rating because she must use a special shampoo 
to treat the condition and because she experiences itching 
and peeling of the scalp with white material falling out, and 
has numerous scars.  She maintains that because her 
seborrheic dermatitis has active and inactive periods of 
manifestation, and it was not necessarily active at the time 
of her April 2000 skin examination, the issue should be sent 
back to the RO, under the Court's holding in Ardison v. 
Brown, 6 Vet. App. 404 (1994), in order to permit an 
examination of the disorder during a period when the disease 
is active.  However, the Board finds that the clinical 
findings from the April 2000 VA skin examination provide 
sufficient evidence with which to evaluate the current 
disability associated with the seborrheic dermatitis.  

Service medical records show that the skin rash, assessed as 
eczema versus dermatitis, for which the appellant was treated 
in September 1995, also included skin problems and scabs 
involving the scalp.  The rash noted in December 1998 
(bacteria dermatitis) also involved the scalp.  

Small areas of erythema and scaling scattered over the scalp 
were noted at the April 2000 VA skin examination.  The 
assessment was seborrheic dermatitis.  

Service connection was granted for seborrheic dermatitis by 
the September 2000 rating decision, which awarded a 
noncompensable rating for the disorder under Diagnostic Code 
7806 from January 12, 2000.  

Under Diagnostic Code 7806, when eczema is manifested by 
slight, if any, exfoliation, exudation or itching on a 
nonexposed surface or small area, a noncompensable rating is 
assigned.  However, if eczema is shown to result in 
exfoliation, exudation or itching involving an exposed 
surface or extensive area, then a 10 percent rating is 
assigned.  A rating of 30 percent is assigned for eczema 
evidenced by constant exudation or itching, extensive 
lesions, or marked disfigurement, while a 50 percent rating 
is awarded when eczema is manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or when it is exceptionally repugnant.  

Although the appellant contended in her November 2000 NOD 
that the April 2000 VA skin examination was inadequate for 
evaluating her seborrheic dermatitis, and that VA outpatient 
records at a VA outpatient clinic in Orlando would show that 
she is required to use a special shampoo to treat her 
seborrheic dermatitis, the Board does not contest the fact 
that she uses a special shampoo, and believes that the report 
of the examination in question contains sufficient findings 
pertaining to the dermatitis so as to permit proper 
evaluation of the condition.  The Board finds that those 
clinical findings, along with the appellant's statements, 
reveal that the current manifestations of her seborrheic 
dermatitis more nearly approximate the criteria for a 10 
percent rating under Diagnostic Code 7806, because the 
condition presents problems with itching, erythema, and 
scaling, involves an exposed area, and necessitates the use 
of a special shampoo to control it.  Therefore, applying the 
provisions of 38 C.F.R. § 4.7, the Board finds that a 
10 percent rating is warranted for the appellant's seborrheic 
dermatitis.  However, the clinical findings do not 
demonstrates that the disorder approximates the criteria of 
constant exudation or itching, extensive lesions, or marked 
disfigurement, so as to warrant a 30 percent rating.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a noncompensable rating for her 
seborrheic dermatitis by the September 2000 rating decision, 
and her current appeal was based on that rating, the Board 
must consider staged ratings under Fenderson.  Because the 
initial VA examination of the appellant's skin (April 2000) 
provided the evidence upon which the 10 percent rating is 
based, and was within the first year after the appellant 
filed her claim for the disorder (January 12, 2000), the 
Board finds that it may be presumed that the degree of 
disability shown in April 2000 was present at the time of the 
claim.  Hence, the 10 percent rating awarded for the 
appellant's seborrheic dermatitis by this decision is 
effective from the date of the original claim- January 12, 
2000.  

III.  A Low Back Disorder

The appellant claims that she has a low back disorder that 
began in service and is manifested by mild pain that prevents 
her from enjoying a full range of normal daily activities.  

Review of the service medical records does not reveal any 
complaint or treatment for a low back disorder, nor is there 
a finding of any low back disability during that time.  

At an April 2000 VA spine examination, the appellant gave a 
history of several episodes of lumbosacral strain during her 
period of military service.  She indicated, however, that she 
did not currently have any complaints regarding her back.  
Physical examination revealed full range of motion in the 
lumbar spine, with no evidence of pain or muscle spasm.  The 
assessment was a history of lumbosacral sprain syndrome, 
currently not active.  

As there is no competent medical evidence indicating the 
presence of low back disability in service or at the April 
2000 VA spine examination, the Board finds that the evidence 
does not demonstrate that the appellant has any low back 
disability related to service and, therefore, is unable to 
identify a basis to grant service connection for a low back 
disorder.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting her contentions regarding her claim of entitlement 
to service connection for a low back disorder.  Instead, she 
has only offered her own rather general arguments to the 
effect that she believes she has a low back disorder that is 
related to service.  It is noted that the appellant has not 
shown, nor claimed, that she is a medical expert, capable of 
rendering medical opinions.  Therefore, her opinion is 
insufficient to demonstrate that she has a low back disorder 
that is related to active duty.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

IV.  A Gastrointestinal Disorder

The appellant maintains that she has a chronic 
gastrointestinal disorder that had its origin in service, 
which she claims is evidenced by the finding at a May 2000 VA 
general medical examination that "soft depressible 
peristalsis" was present.  

Service medical records show that the appellant was noted to 
have "abdominal pain without findings" in January 1993.  
She was seen in April 1997 for complaints of abdominal pain 
with nausea, vomiting, and diarrhea.  In September 1998, she 
complained of vomiting once the night before (at 11:00 p.m.), 
nausea during the remainder of the night without vomiting, 
and diarrhea five times during the day.  The assessment was 
viral gastroenteritis.  

At a May 2000 VA general medical examination, the appellant 
denied any problems with diarrhea, constipation, heartburn, 
nausea, or vomiting.  Examination of the abdomen revealed 
that soft, depressible peristalsis was present, without any 
masses or visceromegaly.  Tenderness was noted in the lower 
abdomen on palpation.  There was no gastrointestinal 
disability diagnosed.  

Inasmuch as the appellant was seen on only two occasions for 
stomach complaints during her six years of military service, 
which did not involve follow-up treatment, the Board finds 
that the evidence shows that she experienced no more than 
acute gastrointestinal symptoms during service.  In the 
absence of a demonstrable chronic gastrointestinal disability 
in service or of competent medical evidence indicating that 
she currently has any gastrointestinal disability that is 
related to military service, the Board concludes that serve 
connection is not warranted for a chronic gastrointestinal 
disorder.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting her contentions regarding her claim of entitlement 
to service connection for a gastrointestinal disorder.  
Instead, she has only offered his own rather general 
arguments to the effect that she believes she has 
gastrointestinal disorder that is related to service.  It is 
noted that the appellant has not shown, nor claimed, that she 
is a medical expert, capable of rendering medical opinions.  
Therefore, her opinion is insufficient to demonstrate that 
she has a chronic gastrointestinal disorder that is related 
to active duty.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

V.  A Chronic Vaginal Disorder Manifested by Recurrent 
Infections

The appellant argues that she developed a chronic disorder 
manifested by recurrent vaginal infections with bleeding 
during her period of military service.  She maintains that 
the disorder has active and inactive periods of 
manifestation, and that while she did not exhibit any 
specific symptoms at an April 2000 VA gynecological 
examination, the issue should be sent back to the RO, under 
Ardison v. Brown, 6 Vet. App. 404 (1994), in order to permit 
an examination of the disorder during a period when it is 
active.  However, the Board finds that the evidence does not 
demonstrate that the disorder described by the appellant is a 
condition that would be considered to have active and 
inactive periods of manifestation such that Ardison would be 
applicable.  

Service medical records show that the appellant was seen for 
a complaint of spot bleeding in October 1992.  In August 
1996, she gave a history of vaginal candidiasis, and, in 
October 1996, she complained of a white vaginal discharge, 
for which the assessment was bacterial vaginosis.  In June 
and July 1997, she was seen for vaginal bleeding and 
spotting.  A gynecological examination in February 1998 
revealed that the vagina was within normal limits.  In 
September 1998, she complained of a four day history of 
burning with urination, a constant itching sensation, and 
vaginal discharge that was white at first but then turning 
yellow.  The assessment was urinary tract infection and 
vaginal yeast infection by history.  

At the April 2000 VA gynecological examination, the appellant 
had no gynecological complaints.  It was reported that a Pap 
smear three weeks before had been within normal limits.  The 
examination revealed that the genitalia were within normal 
limits, and that the vagina was also within normal limits, 
with no lesions.  The appellant was considered totally 
asymptomatic.  

While the appellant was treated on a few occasions in service 
for vaginal problems, the service medical records fail to 
demonstrate that she had a chronic gynecological disability.  
There is no competent postservice medical evidence that 
demonstrates the presence of a chronic gynecological 
disorder.  Nor does the April 2000 VA gynecological 
examination provide findings that suggest the appellant has 
problems with chronic vaginal infections.  Therefore, the 
Board is unable to identify a basis to grant service 
connection for a chronic disorder manifested by vaginal 
infections with bleeding

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting her contentions regarding her claim of entitlement 
to service connection for a chronic vaginal disorder 
manifested by recurrent infections with bleeding.  Instead, 
she has only offered his own rather general arguments to the 
effect that she believes she has a chronic vaginal disorder 
manifested by recurrent infections with bleeding that is 
related to service.  It is noted that the appellant has not 
shown, nor claimed, that she is a medical expert, capable of 
rendering medical opinions.  Therefore, her opinion is 
insufficient to demonstrate that she has a chronic vaginal 
disorder manifested by recurrent infections with bleeding 
that is related to active duty.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  



ORDER

A rating in excess of 10 percent for acne vulgaris is denied.  

A 10 percent rating is granted for seborrheic dermatitis, 
subject to the laws and regulations governing the award of VA 
monetary benefits.  

Service connection for a low back disorder, a chronic 
gastrointestinal disorder, and a chronic vaginal disorder 
manifested by recurrent infections with bleeding is denied.  


REMAND

The Board notes that the September 2000 rating decision also 
denied service connection for bilateral knee disability and 
granted service connection and assigned a noncompensable 
rating for myofascial pain syndrome of the left shoulder.  
The appellant's November 2000 Notice of Disagreement (NOD) 
included disagreement with the denial of service connection 
for bilateral knee disability and the noncompensable rating 
assigned for myofascial pain syndrome of the left shoulder.  
However, the SOC issued to the appellant in October 2001 did 
not include a discussion of these issues.  

Under the holding by the United States Court of Appeals for 
Veterans Claims (Court) in Manlincon v. West, 12 Vet. App. 
238 (1999), the November 2000 NOD initiated review by the 
Board of the RO's denial of service connection for bilateral 
knee disability and a compensable rating for myofascial pain 
syndrome of the left shoulder.  Therefore, the Board finds 
that these matters must be remanded for the following action:  

The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed.  The RO should then issue 
the appellant and his representative an 
SOC with regard to the appellant's claims 
of entitlement to service connection for 
bilateral knee disability and a 
compensable rating for myofascial pain 
syndrome of the left shoulder.  They 
should be informed of the requirement of 
filing a timely substantive appeal 
subsequent to receipt of the SOC, in 
order to perfect the claims and thereby 
place them within the jurisdiction of the 
Board.  They should be afforded the 
appropriate period of time in which to 
file a substantive appeal after they have 
been issued the SOC.  

The Board expresses its appreciation in advance to the RO for 
its assistance in undertaking the requested action and trusts 
that this action will be attended to in an expeditious manner 
as mandated by the Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes) and VBA's 
Adjudication Procedure Manual, M21-1, Part IV.  No additional 
action is required by the appellant until he receives further 
notification from VA.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



